DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “air cooling means for cooling” in claim 1 and a similar limitation in claim 5 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the reference temperature” in line 4, however claim 1, from which claim 4 depends, recites a first reference temperature and a second reference temperature in line 6 and 14 respectively. It is unclear what reference temperature that “the refence temperature” in claim 4 is referring to. For the purposes of examination, the reference temperature will be treated as the first reference temperature.
Claim 5 recites the limitation "the air cooling means" in line 8.  There is insufficient antecedent basis for this limitation in the claim. While an air cooling system is previously recited in the claim the air cooling means and air cooling system are not established to be the same structure. If they are meant to be interpreted as the same structure similar claim language should be used to describe them throughout the claims. For the purposes of examination, the air cooling means and air cooling system will be treated as the same structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rowe (US Patent Application Publication US 2012/0227930 A1).
Regarding Claim 1, Rowe discloses (Figure 1-6) a cooling device (cooling apparatus 100) comprising: a heat exchanger connected to a cooling object (items to be cooled 150a-150f per paragraph 0026 where the items to be cooled have cooling fins on them which form a heat exchanger with the cooling air drawn over the fins  per paragraph 0027); air cooling means for cooling the heat exchanger (fans 160c and 160d); a first temperature sensor for measuring a device-around temperature (temperature sensor 107 senses the temperature of air being drawn into the apparatus 100 per paragraph 0041 which is a temperature around the devices in the apparatus 100); control means (control unit 305 which receives ambient temperature sensor signals from sensor 107 and controls the operation of fans 160c and 160d and shutters  115 a and 190 per paragraph 0062) for operating the air cooling means  in a first mode when a temperature measured by the first temperature sensor is higher than a first reference temperature (a first mode as seen in figure 2 when the ambient temperature is above 5C per paragraph 0048-0050, where fans 160c and 160d are operated), and operating the air cooling means in a second mode when the temperature measured by the first temperature sensor is not higher than the first reference temperature, the second mode having a cooling capacity lower than that of the first mode (a second mode as seen in figure 3 when the ambient temperature is below 5C per paragraph 0051-0054, where fans 160c and 160d are  not operated where the amount of airflow flowing through the cooling apparatus is lowered to 0.57 cubic meters per second from 1 cubic meter per second per paragraphs 0054 and 0050 respectively), a housing accommodating the heat exchanger and the air cooling means ( a housing that contains all 

Regarding Claim 4, Rowe discloses the claim limitations of claim 1 above and Rowe further discloses the control means (control unit 305) stops operation of the air cooling means (fans 160c and 160d) when the temperature measured by the first temperature sensor is not higher than the reference temperature (fans 160c and 160d are stopped when the temperature is below 5C as the fans 160c and 160d are non-operational per paragraph 0052 and as seen in figure 3).

Regarding Claim 5, Rowe discloses (Figure 1-6) a cooling method (in cooling apparatus 100) for a heat exchanger that receives heat from a cooling object and transfers the heat to a heat radiating portion (items to be cooled 150a-150f per paragraph 0026 where the items to be cooled have cooling fins on them which form a heat radiation portion of a heat exchanger with 
wherein a housing accommodating the heat exchanger and the air cooling means is provided ( a housing that contains all component parts of the apparatus 100 is disclose in paragraph 0046 and  could contain the outer structure of the apparatus 100 as seen in the figures 1-5), and the housing includes an air port ( an air port at outlet shutter 190): wherein a shutter member is provided in the housing (outlet shutter 190), and the shutter member opens or closes the air port (per paragraph 0039 the shutter 190 operates between fully opened and fully closed positions), wherein the cooling method drives the shutter member to open the air port when the ambient temperature is higher than a second reference temperature set lower than the first reference temperature (the controller 305 has the outlet shutter 190 in a 2/3 open first intermediate position seen in figure 3 when the temperature is above -20C  but below 5C per paragraph 0052-0053 where the first intermediate position may be two thirds open per paragraph 0069), and wherein the cooling method drives the shutter member to close the air port when the ambient temperature is not higher than the second reference temperature (the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US Patent Application Publication US 2012/0227930 A1) in view of Hjort (US Patent Application Publication US 2014/0345846 A1).
Regarding Claim 2, Rowe discloses the claim limitations of claim 1 above however Rowe does not explicitly disclose a second temperature sensor for measuring a temperature of the cooling object, wherein the control means operates the air cooling means in the first mode when the temperature measured by the second temperature sensor rises to a first temperature, and operates the air cooling means in the second mode when the temperature measured by the second temperature sensor falls to a second temperature lower than the first temperature. As Rowe discloses a second temperature sensor 157 but it is another air temperature sensor and does not explicitly read the temperature of the cooling object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling device of Rowe to include and additional temperature sensor on the cooling object for controlling the air cooling structure/fans as taught by Hjort. Doing so would allow for a cooling rate of heat generating device to be controlled by the temperature of the heat generating device and would allow for minimizing of wear or damage on the heat generating components due to the temperature changes of the components as recognized by Hjort (per paragraph 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US 20170277232 A1), Chin et al. (US 20150009625 A1), Gutierrez .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763